Citation Nr: 0535131	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to 
January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The service-connected thoracolumbar (low back) disability, 
even with consideration of the veteran's complaints of pain, 
does not cause limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, muscle spasm (or guarding) severe enough to 
result in an abnormal gait, lateral spinal instability, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; although intervertebral disc syndrome 
is shown, incapacitating episodes having a total duration of 
less than 2 weeks during the past 12 months is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a Diagnostic 
Code 5292 (effective prior to September 26, 2003), Diagnostic 
Code 5293 (effective from to September 23, 2002 to September 
25, 2003), Diagnostic Code 5295 (effective prior to September 
25, 2003), Diagnostic Code 5243 (effective from September 26, 
2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in January 2004, 
after the issuance of the rating decision of February 2002, 
which forms the basis of the present appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
defect regarding notice of the evidentiary requirements to 
make a claim of service connection is harmless because the 
AOJ readjudicated the claim following notice and ultimately 
granted service connection for the veteran's low back 
disorder.  Not only has the appellant been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Notably, after 
receiving notice the veteran informed the RO that he had no 
further evidence to submit.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the January 
2004 letter referred to above informed the veteran of 
information and evidence needed to substantiate an increased 
rating claim.  Information regarding service connection was 
unnecessary because service connection for the veteran's low 
back disorder was granted in a previous rating decision; 
therefore, it was harmless error not to provide it.  
Moreover, the appellant was generally advised to submit any 
additional evidence that pertained to the matter, including 
via Statement of the Case and Supplemental Statements of the 
Case.  Pelegrini, 18 Vet. App. at 121.  

The January 2004 letter informed the veteran that the RO 
would obtain relevant records from a Federal agency, and that 
it was the veteran's responsibility to obtain and provide 
relevant records from a private entity.  Accordingly, the RO 
has properly informed the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA would try to obtain on the claimant's behalf.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The veteran was scheduled for and 
attended two VA medical examinations.  At the veteran's 
request, the RO obtained treatment records from all private 
physicians identified by the veteran.  The RO obtained the 
veteran's service medical records and VA treatment records.  
The veteran advised the RO in May 2004 that he had no further 
evidence to submit.  As such, VA has fulfilled its duties the 
extent possible given the particular circumstances of this 
case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  
The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows:   

  
Severe.......................................................
.     40
  Moderate...................................................      
20
  
Slight.......................................................
..      10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months................  60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
.......  40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
.....  20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
......  10
  
   Note (1): For purposes of evaluations under 5293, an
   incapacitating episode is a period of acute signs and
   symptoms due to intervertebral disc syndrome that requires
   bed rest prescribed by a physician and treatment by a
   physician. ``Chronic orthopedic and neurologic
   manifestations'' means orthopedic and neurologic signs and
   symptoms resulting from intervertebral disc syndrome that 
are
   present constantly, or nearly 
so.............................

  Note (2): When evaluating on the basis of chronic
   manifestations, evaluate orthopedic disabilities using
   evaluation criteria for the most appropriate orthopedic
   diagnostic code or codes. Evaluate neurologic disabilities
   separately using evaluation criteria for the most 
appropriate
   neurologic diagnostic code or 
codes..........................

  Note (3): If intervertebral disc syndrome is present in 
more
   than one spinal segment, provided that the effects in each
   spinal segment are clearly distinct, evaluate each segment 
on
   the basis of chronic orthopedic and neurologic 
manifestations
   or incapacitating episodes, whichever method results in a
   higher evaluation for that segment.
38 C.F.R. § 4.71a Diagnostic Code 5293 (2003)

Under the rating criteria in effect prior to September 25, 
2003, lumbosacral strain was rated as follows:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced 
motion.......................................................
.............................................................
.  40
  With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing 
position.....................................................
...........................  20
  With characteristic pain on 
motion.......................................................
................  10
  With slight subjective symptoms 
only.........................................................
...........  0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine  affected by residuals of 
injury or disease
        Unfavorable ankylosis of the entire 
spine..................................................     
100
        Unfavorable ankylosis of the entire thoracolumbar 
spine......................   50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...................................  30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
................................................  20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
...........................  10

Note (1): Evaluate any associated objective neurologic
 abnormalities, including, but not limited to, bowel or 
bladder
 impairment, separately, under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA compensation purposes,
 normal forward flexion of the cervical spine is zero to 45
 degrees, extension is zero to 45 degrees, left and right
 lateral flexion are zero to 45 degrees, and left and right
 lateral rotation are zero to 80 degrees. Normal forward 
flexion
 of the thoracolumbar spine is zero to 90 degrees, extension 
is
 zero to 30 degrees, left and right lateral flexion are zero 
to
 30 degrees, and left and right lateral rotation are zero to 
30
 degrees. The combined range of motion refers to the sum of 
the
 range of forward flexion, extension, left and right lateral
 flexion, and left and right rotation. The normal combined 
range
 of motion of the cervical spine is 340 degrees and of the
 thoracolumbar spine is 240 degrees.The normal ranges of 
motion
 for each component of spinal motion provided in this note 
are
 the maximum that can be used for calculation of the combined
 range of motion.

Note (3): In exceptional cases, an examiner may state that
 because of age, body habitus, neurologic disease, or other
 factors not the result of disease or injury of the spine, 
the
 range of motion of the spine in a particular individual 
should
 be considered normal for that individual, even though it 
does
 not conform to the normal range of motion stated in Note 
(2).
 Provided that the examiner supplies an explanation, the
 examiner's assessment that the range of motion is normal for
 that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest
 five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is
 a condition in which the entire cervical spine, the entire
 thoracolumbar spine, or the entire spine is fixed in flexion 
or
 extension, and the ankylosis results in one or more of the
 following: difficulty walking because of a limited line of
 vision; restricted opening of the mouth and chewing; 
breathing
 limited to diaphragmatic respiration; gastrointestinal 
symptoms
 due to pressure of the costal margin on the abdomen; dyspnea 
or
 dysphagia; atlantoaxial or cervical subluxation or 
dislocation;
 or neurologic symptoms due to nerve root stretching. 
Fixation
 of a spinal segment in neutral position (zero degrees) 
always
 represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar
 and cervical spine segments, except when there is 
unfavorable
 ankylosis of both segments, which will be rated as a single
 disability.

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
diagnostic
 code 5003)
 5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or
 postoperatively) either under the General Rating Formula for
 Diseases and Injuries of the Spine or under the Formula for
 Rating Intervertebral Disc Syndrome Based on Incapacitating
 Episodes, whichever method results in the higher evaluation
 when all disabilities are combined under Sec. 4.25.

    Formula for Rating Intervertebral Disc Syndrome Based on
                     Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least      60
 6 weeks during the past 12 
months..............................
With incapacitating episodes having a total duration of at 
least      40
 4 weeks but less than 6 weeks during the past 12 
months........
With incapacitating episodes having a total duration of at 
least      20
 2 weeks but less than 4 weeks during the past 12 
months........
With incapacitating episodes having a total duration of at 
least      10
 one week but less than 2 weeks during the past 12 
months.......
-------------------------------------------------------------
-----------
Note (1): For purposes of evaluations under diagnostic code 
5243, an
  incapacitating episode is a period of acute signs and 
symptoms due to
  intervertebral disc syndrome that requires bed rest 
prescribed by a
  physician and treatment by a physician.
Note (2): If intervertebral disc syndrome is present in more 
than one
  spinal segment, provided that the effects in each spinal 
segment are
  clearly distinct, evaluate each segment on the basis of 
incapacitating
  episodes or under the General Rating Formula for Diseases 
and Injuries
  of the Spine, whichever method results in a higher 
evaluation for that
  segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2005).

Analysis

After a thorough review of the medical evidence, the veteran 
is not entitled to an initial evaluation of 20 percent for 
his service-connected low back disorder.  38 C.F.R. § 4.71a 
Diagnostic Code 5292 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective from to September 23, 2002 to 
September 25, 2003), Diagnostic Code 5295 (effective prior to 
September 25, 2003), Diagnostic Code 5243 (effective from 
September 26, 2003).

A September 2002 VA medical center examination noted that the 
veteran had normal posture and gait and that all joints in 
the back and below were weaker throughout range of motion 
when resistance was applied.  Fatigability was noted with 
repetitive use and pain increased throughout range of motion 
with repetitive use.  Straight leg raising was negative.  The 
back was nontender to palpation.  Flexion was to 90 degrees, 
with pain from 80 to 90 degrees; extension was to 30 degrees; 
bilateral flexion was to 35 degrees; bilateral rotation was 
to 30 degrees.  The veteran was diagnosed as having a right 
parts interarticularis defect, lumbar spine.  

The veteran was next examined at the VA medical center in 
December 2004.  At that time the veteran walked unaided and 
unhindered.  Flexion was to 85 degrees with pain from 70 to 
85 degrees; extension was to 25 degrees with minimal pain; 
left lateral flexion was to 30 degrees with pain from 15 and 
right lateral flexion was to 30 degrees with pain from 15; 
left lateral rotation was to 30 degrees with no pain; right 
lateral rotation was to 30 degrees with no pain.  The 
examiner noted that repeated and resisted motion did not 
further limit the veteran's range of motion or function, but 
in fact that repeated flexion resulted in a loosening of the 
veteran's stiffness and improved function, albeit with 
accompanying pain.  The examiner also noted sharp and dull 
pain in the low back with occasional pain into the posterior 
thighs in a nonradicular fashion.  The veteran reported that 
he has never been forced to leave work, stay home from work 
or seek medical attention for any incapacitating spells of 
low back syndrome within the past year.  

Looking to the most recent version of the rating schedule 
first, the Board finds that the evidence does not support a 
20 percent evaluation.  The latest VA medical examination 
discloses lumbar flexion 70 degrees; extension 25 degrees; 
lateral flexion; 15 degrees, bilaterally; and rotation 35 
degrees, bilaterally.  Thus, the veteran's combined range of 
motion of his thoracolumbar spine is 195 degrees.  The 
veteran has suffered no incapacitating episodes because of 
his disorder and there is no evidence of abnormal spinal 
contour.  In view of these facts, the veteran is not entitled 
to a 20 percent evaluation because spinal motion is greater 
than the limits prescribed for a 20 percent evaluation and 
because there is no evidence of abnormal spinal contour or 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (effective from September 26, 2003).

Under any other applicable version of the rating schedule the 
veteran is not entitled to an evaluation of 20 percent.  A 
review of the medical evidence discloses an absence of muscle 
spasms, recurring attacks, incapacitating episodes or loss of 
lateral spinal motion.  Without evidence of muscle spasms, 
recurring attacks, incapacitating episodes or loss of lateral 
spinal motion, an evaluation of 20 percent is not warranted.  
38 C.F.R. § 4.71a Diagnostic Code 5293 (effective from to 
September 23, 2002 to September 25, 2003), Diagnostic Code 
5295 (effective prior to September 25, 2003).  Likewise, in 
light of the VA medical examinations revealing little 
measurable limitation of range of motion of the lumbar spine, 
the Board finds that the veteran's limitation of motion does 
not warrant a moderate classification.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003).  

Although the veteran asserts that he is extremely limited as 
a result of his low back disorder, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings; the Board has 
been similarly unsuccessful in finding exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his low back disorder and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
a low back disorder has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1 (2005).  

On the basis of the foregoing evidence, the Board finds that 
the evidence preponderates against an evaluation of 20 
percent for the veteran's service-connected low back 
disorder.  38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5292 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective from to September 23, 2002 to 
September 25, 2003), Diagnostic Code 5295 (effective prior to 
September 25, 2003), Diagnostic Code 5243 (effective from 
September 26, 2003).  Accordingly, the benefit of the doubt 
rule is in applicable and the claim must be denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


